Citation Nr: 0717034	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
he was exposed to combat while serving in the waters off 
Vietnam.

2.  The veteran's current post-traumatic stress disorder has 
been found to be medically related to his combat service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection is warranted; therefore, 
a full discussion of whether VA met these duties is not 
needed.  
The veteran seeks service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
VA regulations reflect that symptoms attributable to the 
disorder are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2006); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Regarding stressors, the veteran relates that his tour of 
duty during the Vietnam War began by his ship being part of 
the picket ships containing the North Vietnamese.  His ship 
provided fire support for ground forces on the shores of 
Vietnam, and took on short range missiles from the shore.  
The ship patrolled the Mekong Delta, firing upon enemy supply 
ships.  He also reports assisting in the recovery of wounded 
and dead from the USS Forrestall due to the July 1965 fire 
aboard.  

The veteran's personnel file does not reveal that he is in 
receipt of any combat-related medals or awards; however, it 
is clear that he served in the Navy aboard the USS Small from 
November 1965 to October 1968.  Deck logs show that the 
vessel was consistently involved in combat situations for the 
duration of this period.  For example, the logs document its 
presence in the Gulf of Tonkin war zone from October 1965 to 
December 1965 (among several other times).  The veteran's 
personnel records show that he was authorized to, and did, 
receive hostile fire pay from October to November 1965.  This 
is consistent with the veteran's oral and written testimony 
about his stressors.  Additionally, the logs show that the 
USS Small was in the same location as the USS Forrestall when 
it experienced the significant fire.  Deck logs of the USS 
Forrestall do confirm that it received help from several 
ships in the vicinity, though they are unnamed.  Therefore, 
in resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran engaged in combat while in 
the waters off Vietnam, and his lay testimony is sufficient 
to establish his stressors.

The question that remains for the Board is whether a medical 
nexus has been established between the veteran's stressors 
and his current diagnosis of PTSD.  In November 2000, the 
veteran's treating physician submitted a medical report 
detailing the veteran's psychiatric symptoms.  Based on his 
examination, the physician rendered a diagnosis of PTSD, 
which he related to the veteran's combat service while in the 
Navy during the Vietnam War.  

In October 2006, the Board remanded the veteran's claim so 
that he may undergo comprehensive psychiatric examination to 
determine the nature and etiology of any mental disorder 
diagnosed, to include PTSD.  He underwent VA examination in 
January 2007.  The examining physician indicated that the 
veteran had "daily difficulties with anxiety and depressive 
mood" that manifest in the form of "severe panic attacks."  
The exam report also indicated that the veteran received 
regular treatment for PTSD, yet none of these symptoms were 
discussed.  Despite the anxiety mentioned in the body of the 
exam report, the stated diagnosis was depressive disorder and 
"PTSD by history."  

When asked if the veteran's current psychiatric state was 
related to his treatment for anxiety in service, the examiner 
answered in the negative and stated that there was no 
relationship because the veteran "has a current diagnosis 
that is different from the one experienced in the military."  
This apparently refers to the current diagnosis of 
depression, and wholly disregards the possibility of the 
veteran's currently treated PTSD being a manifestation of the 
earlier anxiety.  The Board finds this medical opinion to be 
internally inconsistent and therefore inadequate.  As the 
sole remaining competent and credible opinion links the 
veteran's PTSD to his combat service, service connection is 
warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


